          Case 0:21-cr-00057-ABJ Document 1 Filed 05/06/21 Page 1 of 6



                                                                             ■i.c   ^
                                                                                    J?'S'rR!CT COURT
                       IN THE UNITED STATES DISTRICT COURT                               ' 0' ^'VONiNG
                                                                           ?021KAy-5 pn 1'31
                            FOR THE DISTRICT OF WYOMING
                                                                          f^ARQAHtT 6uTKIHS,Ci FK|
                                                                                        CASPER


 UNITED STATES OF AMERICA,
                                                        No.
                        Plaintiff,

        V.                                              Ct 1: 43 C.F.R. § 9212.1(a) and (c)
                                                        (Unlawfully Causing a Fire to be
 BRANDON KENNETH NYBERG,                                Started and Burn Grass and Brush
                                                        on BLM Land)
                        Defendant.




                                     INFORMATION




THE UNITED STATES ATTORNEY CHARGES THAT:



                                         COUNT ONE


       On or about July 9, 2018, in the District of Wyoming, the Defendant, BRANDON

KENNETH NYBERG, knowingly caused a fire, other than a campfire, and burned timber, trees,

slash, brush, tundra and grass on land administered by the Bureau of Land Management.

       In violation of 43 C.F.R. § 9212.1(a) and (c).
          Case 0:21-cr-00057-ABJ Document 1 Filed 05/06/21 Page 2 of 6




                  AFFIDAVIT OF SPECIAL AGENT THOMAS M. HILL
                                 IN SUPPORT OF SUMMONS


I, Thomas M. Hill, being first duly sworn, hereby state and affirm as follows:

       1. I am a Special Agent for the United States Department of Interior (DOI), Bureau of

           Land Management(BUM)and have been since December 2018.1 am authorized by the

           Secretary of the Interior to conduct searches and seizures and to make arrests, as

           authorized by law, pursuant to the Federal Land Policy and Management Act of 1976.

           In that capacity, my daily duties include the investigation of violations of federal

           offenses occurring on public lands administered by the BLM.

       2. The facts set forth in this affidavit are based on my own personal knowledge, the

           knowledge and observations of other law enforcement officers, information provided

           to me by suspects and witnesses, and my review of documents related to this

           investigation. Because this affidavit is submitted for the limited purpose ofestablishing

           probable cause that BRANDON KENNETH NYBERG committed offenses in

           violation of43 C.F.R § 9212.1(a)and (c), it does not set forth every fact that I or others

           have learned during this investigation.

       3. On July 9, 2018, while working near a fire known as the "Terek Fire" in Big Horn

           County, Wyoming, BLM Supervisory Ranger Brad Jones was advised of a new fire

           near McDermott Butte and HWY 31, Manderson, Wyoming. Ranger Jones was

          attempting to gain access to the tire when he received information about another fire

          that had ignited off HWY 31; both fires were believed and later confirmed to be human

          caused. Ranger Jones arrived at 920 HWY 31, Manderson, Wyoming and observed two
  Case 0:21-cr-00057-ABJ Document 1 Filed 05/06/21 Page 3 of 6




   subjects, later identified as Brandon NYBERG and Sierra Brown, with a water hose

   standing east of a bam and house.

4. Ranger Jones interviewed NYBERG and NYBERG said he had not seen much,that he

   was watching the fire in the distance when he noticed it burning in the field near his

   grandparent's residence. NYBERG said he did not see anyone in the area who could

   have started the fire and it must have been a spot fire from the larger Terek Fire in the

   area. NYBERG denied starting the fires.

5. Ranger Jones also interviewed Sierra Brown. Brown said she was sleeping when

   NYBERG woke her and directed her to turn on the water. Brown did not recall seeing

   anyone in the field who could have started the fire.

6. On July 10, 2018, BLM Ranger Robert Lind was on the scene of the McDermott Butte

   and HWY 31 fires to conduct an Origin and Cause Investigation when he was

   approached by NYBERG on a bicycle. Ranger LIND knew NYBERG resided at the

   address and had been interviewed by Ranger Jones the previous evening. Ranger Lind

   asked NYBERG if he had photos of the fires and NYBERG replied he had some on his

   phone. Ranger Lind asked NYBERG what happened the previous day and was told

   NYBERG and Brown went for a hike on the Butte in the afternoon where he took

   photos of the Terek Fire. NYBERG and Brown returned home, and Brown took a nap.

   NYBERG said he returned to the Butte while Brown was sleeping and noticed the fires

   getting closer, so he woke Brown and directed her to turn on the water. Ranger Lind

   requested to see the photos on NYBERG's phone and to transfer them to his

   government issued iPad, to which NYBERG agreed.
  Case 0:21-cr-00057-ABJ Document 1 Filed 05/06/21 Page 4 of 6




7. On July 18, 2018, BLM Fire Investigator Teresa Rigby conducted an Origin and Cause

   Investigation and estimated the McDermott Butte Fire started on and burned

   approximately 6 acres of BLM managed lands, while the HWY 31 Fire started on

   private land and burned onto BLM managed lands. Through her investigation,

   Investigator Rigby was able to eliminate accidental and natural sources as possible

   causes of the fires. This information, coupled with data collected, the tire progression,

   and interviews, led Investigator Rigby to determine that both fires were incendiary

   (intentional)"hot sets." Hot sets, or the application of an open flame, such as a lighter,

   are commonly used by arsonists because they allow the removal of the device [such as

   a lighter], leaving no trace when investigators locale the fire's origin.

8. On May 3, 2019, Ranger Jones and I met with NYBERG at his grandparent's residence

   located at 920 Highway 31, Manderson, Wyoming for a scheduled interview

   concerning the McDermott Butte and Highway 31 Fires. NYBERG'S grandparents

   were present at the beginning of the interview. 1 advised NYBERG the interview was

   voluntary; he could ask me to leave at any time and I had no intention of arresting him.

   When asked about the day of the fires, NYBERG recalled hiking the butte near his

   grandparent's house with Brown in the morning and spending most of the day driving

   on the "oil field roads" observing and taking pictures of the Terek Fire and suppression

   efforts. After returning from their drive, NYBERG and Brown hiked the butte again to

   take more pictures. NYBERG's grandfather was interrupting the interview so I asked

   NYBERG to join me in my government vehicle to complete the interview. I advised

   NYBERG he was not in custody, and he was free to leave at any time. When asked

   how he thought the fires started, NYBERG said he thought they spread from the
   Case 0:21-cr-00057-ABJ Document 1 Filed 05/06/21 Page 5 of 6




    original fire or may have been started by a former friend of his. When asked if he saw

    his friend or the friend's vehicle on the day of the fires, NYBERG said he had not. I

    told NYBERG a cause and origin investigation had ruled out all natural and accidental

    causes. This fact coupled with a male subject having been observed on the butte prior

    to the fires starting was very suspicious. I advised NYBERG he could stop talking to

    me at any time, he was not in custody, and he was not going to jail. NYBERG said,

   "fm not worried about it." When asked to be honest about whether and how he had

    started fires on BLM lands, NYBERG initially claimed he thought he had accidentally

   caused the fires with his cigarette or by "back burning," that is, starting fires to protect

    his grandparent's property. However, when confronted with the fact that the fire

   investigation did not corroborate either ofthose causes, NYBERG admitted to starting

   the fires with a lighter.

                               END



                                        .S M. HILL
                                Spedi^l Agent, Bureau of Land Management

The foregoing affidavit was acknowledged before me by Thomas M. Hill this ^ day of May
2021.


Witness my hand and official seal.       _   _
                                      otary P              I CHEYENNE WATTS-NOTARY PUBLIC
                                                           ^ COUNTY OF                 STATE OF
My commission expires:                       VUA.          i fremont                   Wyoming
              ^iU                                          I    My Commission Expires 9-19-2022
DATED this Q ^day of May 2021.
                                       L. ROBERT MURRAY
                                       Acting United States Attorney

                                By:              T
                                       KERRY J. MCOBSI
                                       Assistant United States Attorney
         Case 0:21-cr-00057-ABJ Document 1 Filed 05/06/21 Page 6 of 6




                             PENALTY SUMMARY


DEFENDANT NAME:               BRANDON KENNETH NYBERG


DATE:                         May 3, 2021

INTERPRETER NEEDED:           No


VICTIM(S):                    No


OFFENSE/PENALTIES:
                       Ct: 1 43 C.F.R.§ 9212.1(a) and (c)
                             (Unlawfully Causing a Fire to be Started and Bum Grass and
                             Brush on BLM Land)

                             Up to 1 Year Imprisonment
                             Up to $1000 Fine
                             Up to 1 Year Supervised Release
                             Up to 5 Years Probation (as an alternative to imprisonment
                             and supervised release)
                             $25 Special Assessment

TOTAL:                       Up to 1 Year Imprisonment
                             Up to $1000 Fine
                             Up to 1 Year Supervised Release
                             Up to 5 Years Probation (as an alternative to imprisonment
                             and supervised release)
                             $25 Special Assessment

AGENT:                       Thomas Hill, BLM Special Agent

AUSA:                        Kerry Jacobson. Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                        1 to 2 days

WILL THE GOVERNMENT
SEEK DETENTION:              No


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:               No
